John M. Kellogg, P. J. (dissenting):
Claimant, who was employed by the appellant to teach biology and also to do laboratory work in its schools, lost her eye by an explosion while she was performing a hydrogen demonstration in the laboratory by pouring certain acids into a flask, because of the combination of the chemicals and the handling of them.
It is urged that school teaching is not a dangerous employment and that the appellant is not an employer within the meaning of the Workmen’s Compensation Law. The evidence of the claimant as to her work in the laboratory, the nature of it and the conditions of her employment are not denied, the principal contention being that upon the most favorable view of the facts as she states them, and as the Commission has found them, there is no liability.
By group 25 of section 2 of the Workmen’s Compensation Law the handling of explosives and dangerous chemicals and laboratories are hazardous employments. The word “ laboratories,” in the connection in which it is used, evidently means work in laboratories. The handling of explosives and dangerous chemicals is not necessarily confined to chemicals which in themselves are dangerous, but must cover those which, in the use or handling which the employee makes of them, become dangerous or hazardous. Each of two or more chemicals may, in themselves, be harmless, but, when used together, may become dangerous. An employee handling such chemicals *361falls within the act. If the claimant has overstated her laboratory work, the manner of doing it or the terms of the employment, that was a question of fact which should have been met by the employer. There being no denial of the evidence, the Commission had the right to give it the most favorable consideration, and its favorable construction of the evidence is a question of fact which we cannot review. We must, therefore, treat the claimant as an employee in a hazardous employment. The fact that the statutes of the State require the teacher in her grade to perform certain laboratory experiments and demonstrations, does not except her employer from liability but makes it clear that such work was a part of the employment.
The appellant employer is within subdivision 3 of section 3 of the Workmen’s Compensation Law, which includes “ the State and a municipal. corporation or other political subdivision thereof,” and by group 44 of 'section 2 it is not necessary that it should be carrying on the employment for pecuniary gain. Under subdivision 1 of section 3 of the General Corporation Law the appellant is a " municipal corporation.” The school district not only includes the village of Penn Yan, but reaches out and includes a part of the adjoining towns. The Compensation Law, by requiring the school district to insure, carries with it the power to raise the premium by taxation.
We must conclude, therefore, that the claimant was an employee, the appellant the employer and the employment hazardous. The award should, therefore, be affirmed.
H. T. Kellogg, J., concurs.
Award reversed and claim dismissed.